              Case 2:19-cr-00146-JCC Document 262 Filed 09/21/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR19-0146-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    MARIE CHRISTINE FANYO-PATCHOU, et
      al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            Before the Court are Defendant Christian F. Djoko’s Unopposed Motion to Return
18
     Passport (Dkt. No. 260) and Defendant Rodrigue F. Kamdem’s Unopposed Motion to Return
19
     Passport (Dkt. No. 261). On September 15, 2021, the Court granted the Government’s
20
     unopposed motion to dismiss the indictment without prejudice. (Dkt. No. 259.) In light this, and
21
     the Government’s non-opposition to returning these passports, the Court finds no reason to retain
22
     Mr. Djoko’s or Mr. Kamdem’s passports.
23
            Accordingly, the Court GRANTS their motions (Dkt. Nos. 260, 261). It is further
24
     ORDERED as follows:
25
            1.     The Clerk will, upon request from Mr. Kamdem or his counsel, release Mr.
26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 1
              Case 2:19-cr-00146-JCC Document 262 Filed 09/21/21 Page 2 of 2




 1   Kamdem’s passport either directly to him or to his counsel, the Law Office of Robet Flennaugh

 2   II, PLLC.

 3          2.      The Clerk will, upon request from Mr. Djoko or his counsel, release Mr. Dkjoko’s

 4   passport either directly to him or to his counsel, the Federal Public Defender.

 5          DATED this 21st day of September 2021.
                                                            Ravi Subramanian
 6                                                          Clerk of Court
 7
                                                            s/Sandra Rawski
 8                                                          Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0146-JCC
     PAGE - 2
